The Commissioners of Cambridge, a municipal corporation, sued the Diamond State Telephone Company in the Circuit Court for Dorchester County, in assumpsit for money claimed to be due for unpaid license fees charged on telephone poles. The defendant demurred to the declaration and, the demurrer having been sustained, the plaintiff refused to plead further but permitted a final judgment to be entered in favor of the defendant from which it took this appeal.
The issue presented in this case is identical with that arising in the case of the same Commissioners against the Cambridge Water Company which appears as No. 21 on the present docket of this Court. We held by our opinion filed in that ease, 99 Md. 501, that the judgment in favor of the defendant must be affirmed for want of power in the Commissioners of Cambridgs to exact from the defendant the payment of an annual license fee or tax upon its water plugs and stated the reasons for our conclusions in the opinion.
As neither telephone nor water companies are included among the corporations from which the charter of Cambridge authorizes that municipality to require the taking out of a license we will affirm the judgment appealed from in this case for the reasons mentioned in our opinion in the Water Company’s case without repeating them here.

Judgment affirmed with costs.

Opinion by
Schmucker, J.,